Citation Nr: 0704205	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for chronic back pain secondary to 
spondylolysis and spina bifida and, if so, whether service 
connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2004 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for a 
bilateral knee condition and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for chronic low back pain secondary to 
spondylolysis and spina bifida are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal involving 
entitlement to service connection for a liver condition and 
kidney stones.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for a liver condition.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for kidney stones.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  On September 27, 
2006, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he 
wished to withdraw his appeal involving entitlement to 
service connection for a liver condition and kidney stones.  
See VA Form 21-4138.  As the veteran has withdrawn his 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for a liver 
condition is dismissed from the appeal.

The issue of entitlement to service connection for kidney 
stones is dismissed from the appeal.

REMAND

A review of the claims folder reveals that further 
development is needed before a decision can be issued on the 
merits of the veteran's claim for entitlement to service 
connection for a bilateral knee disability and whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for chronic back pain 
secondary to spondylolysis and spina bifida.  Further 
development would ensure that the veteran's due process 
rights, including those associated with 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2006), are met.  The specific 
bases for remand are set forth below.  

The veteran testified in September 2006 that he receives all 
his treatment at the VA Medical Center (VAMC) in St. Louis, 
Missouri, to include treatment for his knees and back.  
Treatment records from both the John Cochran and Jefferson 
Barracks divisions of the St. Louis VAMC have been obtained, 
but the range of treatment dates is only one month.  The RO 
should obtain the veteran's complete treatment records from 
both divisions of the St. Louis VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the John Cochran 
and Jefferson Barracks divisions of the 
VAMC in St. Louis.  

2.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


